—Order, Supreme Court, New York County (Richard Braun, J.), entered on or about November 14, 2001, which, in this matrimonial action, granted plaintiff’s motion for pendente lite support and attorneys’ fees only to the extent of awarding temporary support for her and the parties’ child in the amount of $25,000 per month and payment by defendant of certain other expenses, unanimously modified, on the law and the facts, to remand the matter for determination of an award of interim counsel fees in accordance with the decision herein, and otherwise affirmed, without costs.
Although the court’s award of interim support does not appear to be commensurate with the parties’ marital standard of living, we decline to disturb it at this juncture (see, Havell v Islam, 273 AD2d 164). We remand for the fixing of interim counsel fees consistent with the complexities of the litigation (see, Charpié v Charpié, 271 AD2d 169, 173). Concur—Nardelli, J.P., Buckley, Ellerin, Lerner and Rubin, JJ.